               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CMBS LLC, FISH GAME KINGS,          )
and NLG SOFTWARE, LLC,              )
                                    )
               Plaintiffs,          )
                                    )
    v.                              )       1:20CV71
                                    )
DAVIE COUNTY1 and                   )
SHERIFF J.D. HARTMAN,               )
                                    )
               Defendants.          )


                   MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Plaintiffs originally filed this action in state court;

thereafter, Defendants removed the case to this court. (Doc. 1;

Exs. 1, 2.) The Complaint alleges Plaintiffs “create, vend,

operate and maintain software at three (3) businesses in Davie

County,” (Complaint (“Compl”) (Doc. 3) ¶ 5), and names as

Defendants Davie County and Davie County Sheriff J.D. Hartman

(“Hartman”), in his official capacity. (Id. ¶ 4.) Plaintiffs

seek declaratory and injunctive relief arising out of the

construction and validity of the “Sweepstakes and Gambling




    1
      on January 13, 2020, prior to removal, Plaintiffs filed a
Notice of Voluntary Dismissal as to Defendant Davie County.
(Doc. 1, Ex. 1 at 67.)




    Case 1:20-cv-00071-WO-JLW Document 10 Filed 03/31/21 Page 1 of 5
Criminal Statutes with the meaning of N.C. General Statute

1-254” as well as related determinations. (Id. at 7-9.)

     Hartman has moved to dismiss the Complaint “because the

plaintiffs have not served the defendant with process and the

time for serving a summons has expired.” (Doc. 7 at 1.) The

motion was filed on April 13, 2020; Plaintiffs have not filed a

response to the motion to dismiss. The motion to dismiss is

ripe. After careful review, this court finds the motion to

dismiss should be granted.

I.   FACTS

     Plaintiffs filed their Complaint in state court on

January 13, 2020. (Doc. 1, Ex. 1 at 3.) A summons was issued to

defendants Davie County and Hartman on that same day. (Id.,

Ex. 1 at 1; Doc. 4.) However, it appears that on January 13,

2020, prior to removal, Plaintiffs filed a Notice of Voluntary

Dismissal as to Defendant Davie County. (Id., Ex. 1 at 67.) In

light of the dismissal, this court finds the only named

defendant in this matter is Davie County Sheriff J.D. Hartman.

On January 23, 2020, Hartman removed the case to this court.

(Doc. 1.)

     Defendant alleges jurisdiction based upon diversity and

federal question, 28 U.S.C. §§ 1332, 1441(b). (Doc. 1 at 2.)

This case has now been pending for more than a year and nothing

                                  - 2 -



     Case 1:20-cv-00071-WO-JLW Document 10 Filed 03/31/21 Page 2 of 5
has been filed to indicate service of process has been effected

as to Hartman.

      Defendant has filed the affidavit of E. Edward Vogler, Jr.

(“Vogler”), county attorney for Davie County. (Doc. 9 ¶ 2.)

Vogler describes the fact that Plaintiffs’ counsel delivered a

copy of the complaint, but that neither defendant has been

served process in this case. (Id. ¶ 3.)

II.   ANALYSIS

      28 U.S.C. § 1448 provides in part that:

           In all cases removed from any State Court . . .
      in which any one or more of the defendants has not
      been served with process or in which the service has
      not been perfected prior to removal, or in which
      process served proves to be defective, such process or
      service may be completed or new process issued in the
      same manner as in cases originally filed in such
      district court.

28 U.S.C. § 1448.

           When a case is removed to federal court, a
      plaintiff may be afforded additional time to complete
      service or to obtain issuance of new process if, prior
      to the case’s removal, “service of process has not
      been perfected prior to removal,” or “process served
      proves to be defective.” 28 U.S.C. § 1448. Federal
      Rule of Civil Procedure 4(m) dictates that the
      plaintiff serve process within 120 days or be subject
      to a dismissal of her federal action without
      prejudice.

Rice v. Alpha Sec., Inc., 556 F. App’x 257, 260 (4th Cir. 2014).

In this case, the record reflects Hartman has not been served

with process before removal or following removal.

                                   - 3 -



      Case 1:20-cv-00071-WO-JLW Document 10 Filed 03/31/21 Page 3 of 5
    Under federal law, the time for service has long passed.

Fed. R. Civ. P. 4(m) (requiring service within 90 days unless

good cause exists for the failure to serve). (See Doc. 4.) Under

North Carolina law, a summons must be served on a defendant

“within 60 days after the date of the issuance of summons.” N.C.

Gen. Stat. § 1A-1, Rule 4(c). If a defendant is not served

within 60 days, then under North Carolina law the plaintiff may

secure an endorsement for an extension of time or an alias or

pluries summons, but all within 90 days after the issuance of

the summons. N.C. Gen. Stat. § 1A-1, Rule 4(d).

    Rule 4(m) of the Federal Rules of Civil Procedure instructs

the court to dismiss without prejudice “on motion or on its own”

the action against the defendants who have not been served

within 90 days following the filing of the complaint. Fed. R.

Civ. P. 4(m).

    It appears to the court that Plaintiffs have failed to

comply with the provision of Fed. R. Civ. P. 4(m), and it does

not appear Plaintiffs have complied in a timely fashion with

service of the summons under North Carolina law. This court

therefore finds that dismissal without prejudice of Plaintiffs’

claims against Hartman is required. See Fed. R. Civ. P. 4(m).




                                 - 4 -



    Case 1:20-cv-00071-WO-JLW Document 10 Filed 03/31/21 Page 4 of 5
    IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss,

(Doc. 7), is GRANTED and that all claims against Defendant Davie

County Sheriff J.D. Hartman are DISMISSED WITHOUT PREJUDICE.

    A judgment reflecting this Memorandum Opinion and Order

will be entered contemporaneously herewith.

    This the 31st day of March, 2021.




                                 __________________________________
                                    United States District Judge




                                 - 5 -



    Case 1:20-cv-00071-WO-JLW Document 10 Filed 03/31/21 Page 5 of 5
